Case 2:19-cv-01546-SJF-AKT Document 88 Filed 05/11/20 Page 1 of 4 PageID #: 589




                                             Young & Young, LLP
                                                863 Islip Avenue
                                           Central Islip, N.Y. 11722
                                                 (631) 224-7500



                                                           May 11, 2020
Via Electronic Case Filing Only
Magistrate A. Kathleen Tomlinson
100 Federal Plaza
P.O. Box 9014
Central Islip, NY 11722


        Re:      Jennifer Nin et al v. County of Suffolk et al.
                 Request to either proceed with discovery or proceed to trial;
                 Certification that Both Parties Met and Conferred in Good Faith
                 Docket No. 19-cv-1546 (SJF)(AKT)


Dear Hon. Judge Tomlinson:

        Plaintiff respectfully submits this pre-motion letter to request this Court to strike Arlene Zwilling’s
purported motion for judgment on the pleadings made without a pre-motion letter, declaration or any exhibits
as procedurally defective and without Court permission or allow this letter to serve as a pre-motion letter
request to proceed with dispositive motion practice striking Defendants’ answer for refusing to produce
witnesses for deposition if not a pre-motion letter seeking a Conditional Order striking Defendants’ answer
should Ms. Zwilling fail to produce Defendants for depositions.
        Plaintiffs certify that this application is made in compliance with Local Civil Rule 37.1 and Local
Civil Rule 5.1. Plaintiffs expended great costs for electronic court reporting and met and conferred with
Arlene Zwilling on May 8, 2020 where she refused to produce her clients for depositions.
                                       FACTUAL BACKGROUND

This matter was filed on March 22, 2019. The first Conference was held before the Honorable Sandra J.
Feuerstein on April 24, 2019. Plaintiffs are former law enforcement. The undersigned counsel sought to have
plaintiff Jennifer Nin's pistol permit reinstated and have her regain her employment as a Peace Officer with
MacArthur Airport.
        Thereafter, this matter was referred to the Honorable Kathleen A. Tomlinson for discovery. The first
conference was held on October 11, 2019. Your affiant sought depositions of the eleven defendants from the
outset. Plaintiff had served defendants Demands for Discovery and Notice to take Depositions first and
immediately sought such discovery to proceed to depositions. The discovery became contentious
Case 2:19-cv-01546-SJF-AKT Document 88 Filed 05/11/20 Page 2 of 4 PageID #: 590




Page 2 of 4


and after several conferences with the Magistrate and having not received all documents known to exist
Plaintiff sought to receive an answer to plaintiff's discovery demands by letter dated October 30, 2019.
        On November 1, 2019, the undersigned received an electronic mailing from Mr. William Wexler,
counsel for Islip Defendants, with a list of dates that he would be available to do depositions. Both sides met
and conferred because Plaintiffs did not receive sufficient discovery to conduct a proper deposition.
        By letter by facsimile dated January 15, 2020, the undersigned sought to meet and confer to obtain
known missing discovery. On January 28, 2020 the undersigned sought to commence depositions beginning
on February 10, 2020 and continued thereafter until complete. Ms. Zwilling responded that she could not
comply with those dates and she needed additional time to advise when her witnesses were available. The
next day, Mr. Wexler sent a letter dated January 29, 2020 demanding to depose plaintiffs first to which the
undersigned complied. Previously, plaintiff had served a subpoena on a non-party entity seeking an IP
Address and the defendants sought to quash the subpoena. A conference was held on February 12, 2020,
where certain information from the Subpoena was struck and other information was granted. At the
conference the Court Ordered a date for Plaintiffs’ depositions of February 25, 2020. Both Plaintiffs were
present but only Jennifer Nin was deposed albeit Ms. Tritschler was present – the defense attorneys declined
to depose her. No Defendants were provided for depositions and no dates were provided from the Defendants
as to when their clients would be deposed.
               SUFFOLK COUNTY ’S REFUSAL TO PRODUCE DEFENDANTS FOR DEPOSITION
         Defendants ardently refuse to produce their clients for deposition. The undersigned wrote an
electronic mailing to Ms. Arlene Zwilling stating she had made no attempt to advise when her witnesses
would be available. On March 12, 2020 Mr. Wexler sent an electronic mailing stating he would be available
April 20, 2020 to participate in depositions. On March 13, 2020 Ms. Zwilling wrote an electronic mailing
and stated she would be available the week of April 20, 2020 to conduct depositions. The undersigned
replied, stating "That is fine. I will commence depositions on April 20, 2020 and continue until April 23,
2020.” On March 16, 2020 Mr. Wexler wrote and email advising that he was only available April 20, 2020
and April 23, 2020 from noon-5:00 p.m., April 24, 2020 all day.
        On April 15, 2020 Ms. Zwilling wrote that she would not proceed with depositions. She would
contact me once it was determined that it was safe and practicable. On April 16, 2020, plaintiff's counsel
called Ms. Zwilling and advised that we could proceed with a video deposition and that I had a court
reporting service which could facilitate same. On April 16, 2020, Ms. Zwilling wrote an email to memorialize
our telephone conversations that County defendant's depositions would not be going forward and that the
County rules prohibit the downloading of commercial applications on Suffolk County devices. On April 16,
2020, plaintiff's counsel wrote a letter to Ms. Zwilling stating that we could use Realtime Court Reporting
to proceed with the matter. Further, the undersigned requested of Ms. Zwilling to meet and confer by the end
of the week if any other impediments were being raised. On April 17, 2020, the undersigned sent an
electronic mailing wherein Plaintiffs stated that the County was using, and requiring, remote video means
for other matters and asked her to work with the provider whom the undersigned previously advised to
schedule the remote depositions. On April 17, 2020, Arlene Zwilling sent an email which advised that the
County computers in her office do not presently have video conferencing software.
Case 2:19-cv-01546-SJF-AKT Document 88 Filed 05/11/20 Page 3 of 4 PageID #: 591




Page 3 of 4


   DESPITE HERCULEAN EFFORTS TO CO NDUCT VIDEO DEPOSITIONS , ADDRESSING ALL OF ARLENE
               ZW ILLING ’S LIMITATIONS , DEFENDANTS REFUSE TO BE DEPOSED
        The undersigned walked into a Costco store and purchased a computer with a web camera. The
undersigned endeavored to employ and utilize a court reporting service that would not only advise
Defendants but provide the hardware if Defendants were unable to utilize Suffolk County Hardware to
conduct depositions. Plaintiffs’ counsel has yielded to every whim and caprice of Defendants while Ms.
Zwilling remains insatiable, even when the court reporter is going to provide the hardware, software and
setup that my firm and colleagues recently purchased.
On April 17, 2020, Plaintiffs sent an electronic mail to Ms. Zwilling that highlighted the Chief Judge of New
York State had all attorneys conducting appearances by video and that other County Attorneys and were
appearing by video conference. Ms. Zwilling's excuses ran dry – her refusal is one of delay and obfuscation.
On April 18, 2020, Ms. Zwilling wrote a verbose electronic mailing giving numerous reasons why she would
not proceed with depositions none of which allow the Defendants to unilaterally delay, refuse to comply with
discovery demands or move for dispositive motions without seeking permission from either the magistrate
or district court judge.
                                          LEGAL ARGUMENT
         Defendants refuse to comply with discovery yet purport to have filed a motion for judgment on the
pleadings while simultaneously denying Plaintiffs the right to depose named Defendants. Discovery was not
stayed and permission to file a dispositive motion was not granted. Plaintiff respectfully requests that This
Court Order a remedy that allows the “secure the just, speedy, and inexpensive determination of [this]
action.” Fed. R. Civ. P. 1 either by a trial, the striking of the Defendants’ Answer or by conditional Order
striking the Defendants’ Answer should Defendants continue to delay these proceedings by not producing
Defendants on a date certain.
        Arlene Zwilling refuses to produce named Defendants for deposition, literally forcing the
undersigned to engage in the herculean task of not only purchasing and learning new computer systems but
finding a court reporting service to help Ms. Zwilling to do the same, the court reporting service even agreed
to provide hardware and assist Ms. Zwilling, addressing every conjured concern that counsel could create
to delay depositions and cause continued delay. Although Rule 37 sanctions are “a harsh remedy to be used
only in extreme situations," Agiwal v. Mid Island Mort. Corp., 555 F.3d 298, 302 (2d Cir. 2009) (citation
omitted), they “protect other parties to the litigation from prejudice resulting from a party's noncompliance”
and “serve other functions unrelated to the prejudice suffered by individual litigants[,]” including specific
and general deterrence. S. New England Tel. Co. v. Global NAPs Inc., 624 F.3d 123, 149 (2d Cir.
2010) (internal quotation marks and citations omitted).
        Plaintiffs submit that defense counsel’s failures warrant an order striking Defendants’ motion
together with a conditional Order striking Defendants’ answer should Defendants not avail themselves for
depositions. See, e.g., Everhome Mortg. Co. v. Charter Oak Fire Ins. Co., No. 07-cv-98, 2011 U.S. Dist.
LEXIS 105402 (E.D.N.Y. Apr. 18, 2011) (Report and Recommendation), adopted, 2011 U.S. Dist. LEXIS
102244 (E.D.N.Y. Sept. 12, 2011) (entering a default judgment against a party who consistently refused to
respond to discovery requests; violated court orders; and ceased communicating with her
Case 2:19-cv-01546-SJF-AKT Document 88 Filed 05/11/20 Page 4 of 4 PageID #: 592




Page 4 of 4




counsel); Gumwand, Inc. v. Gum Wand, Ltd., No. 15-cv-707, 2016 U.S. Dist. LEXIS 155852 (E.D.N.Y. Oct.
13, 2016) (Report and Recommendation), adopted, 2016 U.S. Dist. LEXIS 154466 (E.D.N.Y. Nov. 4, 2016).
                                              CONCLUSION
        Plaintiff respectfully requests that this Honorable Court strike Arlene Zwilling’s purported motion
for judgment on the pleadings made without a pre-motion letter, declaration or any exhibits as procedurally
defective and without Court permission or, alternatively, allow Plaintiffs to cross-move to strike Defendants’
answer for refusing to produce witnesses for deposition if not Conditionally Ordering the striking
Defendants’ answer should Ms. Zwilling fail to produce Defendants for depositions on a date certain set forth
by This Honorable Court.
       Should the Court have any questions or concerns, please do not hesitate to contact the undersigned.
We thank the Court for its kind consideration.


                                                           Respectfully submitted,



                                                          Richard W. Young, Sr. Esq.
                                                          (RWY7633)
                                                          Attorney for the Plaintiffs
